ovembNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2022 has been entered. 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Regarding claim 1, Examiner suggests changing “the raised to the lowered position” as recited in line 12 to “the raised position to the lowered position” for clarity.
Regarding claim 16, “with at least one linear actuator” as recited in line 7 should be changed to “with the at least one linear actuator”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “at a substantially constant angular orientation” as recited in lines 2 - 3 of claim 12 is not described in the original specification. Therefore, the aforementioned limitation represents new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one linear actuator" in lines 6 - 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doig (US 8,979,426) in view of Basta et al. (US 10,059,412).
Regarding claims 1 and 2, Doig discloses an apparatus for lifting a boat comprising: a base frame (base 102); a lifting platform (platform 104) engageable upon a bottom surface of the boat (162); at least one lifting arm (strut 101 comprising support arms 106a and 106b) rotatably connected to each of the base frame and the lifting platform, wherein the at least one lifting arm is substantially horizontal at a lowered position and upright at a raised position; and at least one linear actuator comprising a hydraulic cylinder (hydraulic actuators 124) extending between the base frame (102) at a position proximate to the at least one lifting arm (101) and a top surface of the at least one lifting arm so as to be extended at the lowered position and retracted at the raised position (Figs. 1, 2a, 2b, 4a, 4b; abstract; col. 5, lines 47 - 59; col. 6, lines 21 - 32; col. 9, lines 19 - 36).  Doig fails to disclose wherein the at least one lifting arm is rotated away from the at least one linear actuator when moving from the raised to the lowered position.  Basta teaches at least one lifting arm (40) is rotated away from at least one linear actuator (actuator assembly 50) when moving from a raised position to a lowered position (Figs. 1, 8, and 9; col. 2, line 54 - col. 4, line 20).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the at least one linear actuator as taught by Basta, wherein the at least one lifting arm is rotated away from the at least one linear actuator when moving from a raised position to a lowered position, for the at least one linear actuator as disclosed by Doig as a design consideration within the skill of the art.  The substitution of one known element (at least one linear actuator, wherein the at least one lifting arm is rotated away from the at least one linear actuator when moving from a raised position to a lowered position) for another (at least one linear actuator, wherein the at least one lifting arm is rotated toward the at least one linear actuator when moving from a raised position to a lowered position) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 3, Doig discloses all of the claim limitations except the raised position is angled past vertical towards the at least one actuator. Basta ‘412 teaches a boat lift apparatus (20) comprising a raised position is angled past vertical towards at least one actuator (60) (Figs. 1 and 2; col. 2, lines 54 - 61). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Doig with the raised position angled past vertical as taught by Basta ‘412 to improve the stability of the boat lift apparatus when a boat is positioned thereupon.
Regarding claim 4, Doig further discloses the at least one linear actuator (124) extends to a pivot (flange 176, aperture 180) on the at least one lifting arm (106a, 106b) (Figs. 1 and 7; col. 9, lines 42 - 60).
Regarding claim 5, Doig further discloses each lifting arm (106a) includes a bracket (seat 178) extending away therefrom in a direction towards the at least one linear actuator (124) wherein the bracket includes the pivot (176, 180) (Figs. 1 and 7; col. 9, lines 42 - 60).
Regarding claim 6, Doig further discloses a pivot gap (unlabeled gap between adjacent flanges 178; Fig. 7).
Regarding claim 7, Doig in view of Basta discloses all of the claim limitations except the pivot gap is selected to be between 1 and 7 inches. Doig is silent regarding the gap distance. Examiner takes the position that the gap distance lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the boat lifting apparatus and its structural components.
Regarding claim 8, Doig discloses all of the claim limitations except the base frame includes a base bracket extending upwardly therefrom, the base bracket supporting and spacing an end of the at least one linear actuator away from the base frame by a base distance. Basta ‘412 teaches the base frame (22) includes a base bracket (unlabeled bracket through which axis 70 extends) extending upwardly therefrom, the base bracket supporting and spacing an end of the at least one linear actuator (30) away from the base frame by a base distance (Figs. 1,5, and 7 - 9). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Doig with the base bracket as taught by Basta ‘412 to increase the strength of the base frame and prevent damage to the base frame caused by force applied to the base frame by the at least one linear actuator.
Regarding claim 9, Doig discloses all of the claim limitations except the base distance is selected to be between 5 and 15 inches. Doig is silent regarding the base distance. Examiner takes the position that the base distance lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the boat lifting apparatus and its structural components.
Regarding claims 10 and 11, Doig further discloses the lifting platform (104) comprises at least a pair of parallel spaced apart bunks (bunk assemblies 160), wherein each bunk is supported by at least two of the at least one lifting arms (101) (Fig. 1; col. 8, line 66 - col. 9, line 2).
Regarding claim 12, Doig further discloses the at least two lifting arms (101) have a substantially equal length (Figs. 1, 2a, 2b, and 3).
Regarding claim 13, Doig further discloses one of the at least one lifting arms (101) of adjacent bunks (160) are connected by a cross brace (cradle support 158) (Fig. 1).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Doig in view of Basta et al. as applied to claims 1 and 13 above, and further in view of Hey (US 2014/0017009).
Regarding claim 14, Doig in view of Basta discloses all of the claim limitations except the cross brace has an adjustable length so as to enable a spacing between the bunks to be adjusted. Hey teaches a cross brace (telescoping sleeve 46) has an adjustable length so as to enable a spacing between the bunks (48, 50) to be adjusted (Figs. 1 and 3; paragraph 0031). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cross brace as disclosed above with the cross brace having an adjustable length as taught by Hey to accommodate a change in lateral spacing between left and right bunks, thereby allowing the watercraft lift to be used with boat bottoms having a variety of shapes and sizes.
Regarding claim 15, Doig in view of Basta discloses all of the claim limitations except the base frame has an adjustable width. Hey teaches a base frame (lower frame 11) has an adjustable width (left and right beams 14 are laterally adjustable) (Fig. 1; paragraphs 0019 and 0029) to accommodate a change in lateral spacing between left and right bunks, thereby allowing the watercraft lift to be used with boat bottoms having a variety of shapes and sizes. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the base frame as disclosed above with the adjustable width as taught by Hey to accommodate a change in lateral spacing between left and right bunks, thereby allowing the watercraft lift to be used with boat bottoms having a variety of shapes and sizes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doig in view of Basta et al. (US 5,890,835; hereinafter Basta ‘835). Doig discloses a method for lifting a boat (162) comprising: a lifting platform (104) is connected to a base frame (102) with at least one lifting arm (101, 106a, 106b), and pulling on a top surface of the at least one lifting arm so as to rotate the at least one lifting arm from a substantially horizontal position away from the at least one linear actuator (124) to an upright position with at least one linear actuator (124) extending between the top surface of the at least one lifting arm and the base frame at a position adjacent to the at least one lifting arm (Figs. 1, 2a, 2b, 4a, 4b; abstract; col. 5, lines 47 - 59; col. 6, lines 21 - 32; col. 9, lines 19 - 36). Examiner notes that the figures of the present application illustrate the at least one linear actuator extending between a central surface of the at least one lifting arm and the base frame (i.e. Figs. 2 and 5) and Doig teaches the at least one linear actuator (124) extending between a central surface of the at least one lifting arm (101, 106a, 106b) and the base frame (102) (Figs. 1, 2a, and 2b) and, therefore, Doig teaches pulling on a top surface of the at least one lifting arm inasmuch as the present application does. Doig fails to explicitly teach positioning the boat above a lifting platform (104) in a lowered position of the lifting platform. Basta ‘835 teaches positioning a boat (12) above a lifting platform (boat rack 34) in a lowered position of the lifting platform (Fig. 2; col. 1, lines 14 - 15; col. 3, lines 45 - 48). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed by Doig to include the step of positioning a boat above a lifting platform in a lowered position of the lifting platform as taught by Basta ‘835 to allow the boat to be floated onto a lifting platform, thereby eliminating the need for additional equipment to load the boat onto the lifting platform.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 15 have been considered but are moot in view of new grounds of rejection.
	Examiner notes that Applicant did not argue Examiner’s prior art rejection of claim 16 made in the most recent Office action.  Since Doig teaches the newly-added amendments to claim 16, Examiner maintained the rejection of claim 16 based on the combination of Doig in view of Basta ‘835, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
12/1/2022